United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
SOCIAL SECURITY ADMINISTRATON, NEW
YORK REGION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 19-1579
Issued: October 9, 2020

Case Submitted on the Record1

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 18, 2019 appellant filed a timely appeal from a May 6, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1
Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated October 5,
2020, the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately
be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-1579 (issued
October 5, 2020). The Board’s Rules of Procedure provide that an appeal in which a request for oral argument is
denied by the Board will proceed to a decision based on the case record and the pleadings submitted. 20 C.F.R.
§ 501.5(b).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the May 6, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish neck, shoulder, or
back conditions causally related to the accepted February 25, 2019 employment incident.
FACTUAL HISTORY
On March 11, 2019 appellant, then a 51-year-old analyst, filed a traumatic injury claim
(Form CA-1) alleging that on February 25, 2019 she injured her neck, shoulder, and back when an
elevator she was riding suddenly dropped from the 41st floor to the 38th floor while in the
performance of duty. She stopped work on February 26, 2019.
Dr. Jonathan Gordon, a Board-certified orthopedist, treated appellant on February 26, 2019
for neck and left shoulder pain and noted that she was disabled from work until March 6, 2019.
He treated appellant in follow up on March 13, 2019 for neck and left shoulder pain which began
after riding an elevator on February 25, 2019 which suddenly dropped several floors. Appellant
reported a pop in her neck, severe pain, numbness, and weakness radiating to both shoulders.
Dr. Gordon again noted that she was totally disabled from work.
On March 5, 2019 Dr. Saad Chaudhary, a Board-certified orthopedist, treated appellant for
neck pain radiating into her left shoulder, and numbness and tingling in both hands. She reported
being involved in a work-related elevator accident on February 25, 2019 when an elevator dropped
a couple of floors and jolted her around. Appellant noted similar neck pain in 2016, but her
symptoms resolved with physical therapy. Dr. Chaudhary reviewed a 2016 magnetic resonance
imaging (MRI) scan of the cervical spine which was consistent with a large left-sided C6-7 disc
herniation and significant left foraminal stenosis. He diagnosed traumatic history of neck pain and
bilateral hand numbness. In another note dated March 5, 2019, Dr. Chaudhary reported treatment
of appellant for a neck injury and bilateral hand numbness. He released her to work with
restrictions.
In a development letter dated March 29, 2019, OWCP acknowledged receipt of appellant’s
claim and informed her that additional evidence was needed to establish her claim. It advised her
of the type of factual and medical evidence needed and provided a questionnaire for her
completion. OWCP afforded appellant 30 days to submit the necessary evidence.
OWCP subsequently received additional evidence. Dr. Chaudhary, in reports dated
November 10 and December 6, 2016, noted that he treated her for neck pain and left upper
extremity paresthesias which began without a specific triggering event. He diagnosed neck pain,
periscapular pain, and paresthesias, and recommended additional physical therapy.
The employing establishment submitted an elevator repair log from the General Services
Administration which reported an elevator malfunction on February 25, 2019 at elevator 5. The
tenant reported going from the 41st to the 40th floor when the elevator shook and dropped to the
38th floor.
On February 26, 2019 Dr. Gordon reevaluated appellant for neck and bilateral shoulder
pain radiating to her left arm. Appellant reported that her neck “popped” after riding an elevator
that dropped from the 41st floor to the 38th floor. Dr. Gordon diagnosed cervical disc syndrome

2

and recommended steroids, anti-inflammatories, and surgery. He treated appellant again on
April 2, 2019 and appellant reported no improvement in her condition, but increased pain and
tenderness in her neck with radiation and radiculopathy down both arms. Dr. Gordon diagnosed
cervical disc herniation and cervical disc syndrome and recommended an updated MRI scan. In
an April 2, 2019 injury report/work status form, he noted that appellant had pain and weakness in
the neck and bilateral shoulders which began after the elevator incident. Dr. Gordon advised that
appellant was totally disabled from work. On April 15, 2019 he treated appellant in follow up for
neck and bilateral shoulder pain and checked a box marked “Yes” that the incident described by
appellant was the competent medical cause for her injury/illness. Dr. Gordon returned appellant
to work with restrictions.
An April 6, 2019 MRI scan of the cervical spine revealed disc degeneration, cervical
spondylosis, and mild canal stenosis at C6-7.
In response to OWCP’s development letter, appellant described two incidents at work when
an elevator she was riding malfunctioned. She reported that on February 13, 2019 she was leaving
the office from the 40th floor on elevator 6 when the elevator suddenly dropped approximately 10
floors. Appellant noted that the sudden movement jerked her around. The second incident
occurred on February 25, 2019 when she was returning from a work event on elevator 5 when the
elevator dropped to the 38th floor and she heard a popping sound in her neck. Appellant returned
to work on April 16, 2019, but still experienced discomfort and weakness of both sides of her neck
and her shoulders.
On April 11, 2019 Dr. Chaudhary treated appellant for persistent neck pain, periscapular
pain, upper extremity tingling, bilateral hand numbness, and radiculopathy. He recommended
physical therapy and work restrictions.
In an April 15, 2019 report, Dr. Gordon continued to note appellant’s complaints of
bilateral shoulder pain, numbness radiating down to her bilateral hands and weakness of her legs
that she attributed to a workers compensation injury. He diagnosed cervical disc herniation.
Dr. Gordon reviewed the recent MRI scan of the cervical spine which confirmed canal stenosis at
C6-7 with disc degeneration and cervical spondylosis. He recommended physical therapy and
advised that she was totally disabled from work.
By decision dated May 6, 2019, OWCP denied appellant’s traumatic injury claim finding
that the medical evidence submitted was insufficient to establish causal relationship between her
diagnosed condition and the accepted February 25, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time

4

Id.

3

limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. The second component is whether the employment
incident caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish neck, shoulder,
or back conditions related to the accepted February 25, 2019 employment incident.

5

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

4

In a report dated March 5, 2019, Dr. Chaudhary diagnosed traumatic history of neck pain
and bilateral hand numbness which occurred after an elevator appellant was riding at work on
February 25, 2019 dropped a couple of floors and jolted her around. Similarly, on February 26
and March 13, 2019, Dr. Gordon diagnosed cervical disc syndrome which appellant attributed to
riding an elevator that dropped from the 41st floor to the 38th floor. None of these reports provided
an opinion on the issue of causal relationship. The Board has held that medical evidence that does
not offer an opinion regarding the cause of an employee’s condition is of no probative value on
the issue of causal relationship.12 These reports, therefore, are insufficient to establish appellant’s
claim. Other reports from Dr. Chaudhary dated November 10 and December 6, 2016 are of no
probative value in establishing the claimed aggravation of her cervical condition since they predate
the time of the claimed conditions of February 2019.
In reports dated March 5 and April 11, 2019, Dr. Chaudhary treated appellant for persistent
neck pain, periscapular pain, upper extremity tingling, bilateral hand numbness, and radiculopathy.
He released her to work with restrictions. Similarly, on April 2 and 15, 2019, Dr. Gordon treated
appellant for persistent pain and tenderness in her neck with radiation and radiculopathy down
both arms and diagnosed cervical disc herniation, cervical disc syndrome, canal stenosis at C6-7,
and cervical spondylosis. However, these reports also fail to provide an opinion on the issue of
causal relationship and are therefore insufficient to establish appellant’s claim.13
In another report dated April 15, 2019, Dr. Gordon treated appellant for neck and bilateral
shoulder pain. He checked a box marked “Yes” indicating that the incident described by appellant
was the competent medical cause for her injury/illness. The Board has held, however, that a report
that addresses causal relationship with a checkmark, without medical rationale explaining how the
employment incident caused or aggravated the diagnosed condition, is of diminished probative
value and insufficient to establish causal relationship.14
Appellant submitted a cervical spine MRI scan. The Board has held that diagnostic studies,
standing alone, lack probative value as they do not provide an opinion on the issue of causal
relationship between the accepted employment incident and a claimant’s diagnosed conditions.15
This evidence is therefore insufficient to establish appellant’s claim.
As the medical evidence of record does not contain rationalized medical evidence
establishing causal relationship between appellant’s diagnosed conditions and the accepted
February 25, 2019 employment incident, the Board finds that appellant has not met her burden of
proof.
On appeal appellant argues that the employing establishment supplied incorrect
information and medical reports submitted explain concerns regarding elevator safety. However,
because the issue of causal relationship must be established by rationalized medical opinion
evidence, the inaccuracy of the information submitted by the employing establishment is
12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

13

Id.

14

See K.R., Docket No. 19-0375 (issued July 3, 2019); Deborah L. Beatty, 54 ECAB 340 (2003).

15

See I.C., Docket No. 19-0804 (issued August 23, 2019).

5

irrelevant.16 Furthermore, as explained above, the available evidence of record of record lacks
adequate medical rationale on causal relationship and are insufficient to meet appellant’s burden
of proof to establish the claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish neck, shoulder,
or back conditions causally related to a February 25, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 6, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 9, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

16

Supra note 9.

6

